DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group 2 in the reply filed on 4/6/21 is acknowledged.
	Claims 79-86, 88 and 90-100 are examined on the merits.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/8/19 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 82 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 79-81, 83-86, 88 and 95-98 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ciaramella et al. (US Patent 9,872,900).
Ciaramella et al. anticipate the instant invention since they teach a vaccine and a method of using said vaccine that comprises a lipid nanoparticle (LNP) comprising a cationic lipid, phospholipid, cholesterol and a PEGylated lipid.  Their LNP can comprise more than one mRNA encoding full-length influenza A proteins HA and NA.  These mRNA sequences can comprise a 5’-cap, a poly A sequence of at least 60 and up to 500 nucleotides, a poly C sequence, a 5’-cap, a 5’ UTR element (which meets the limitation of derived from a 5’-UTR of a TOP gene) and a 3’-UTR element. (see columns 49-51 and claims 1, 3, 18, 20-22)  Therefore, Ciaramella anticipate the instant invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 90-94, 99 and 100 are rejected under 35 U.S.C. 103 as being unpatentable over Ciaramella et al. as applied to claims 79-81, 83-86, 88 and 95-98 above, and further in view of Ciaramella et al.
Ciaramella et al. also teach that influenza HAs include multiple different influenza serotypes (H1-H16) and therefore, on of ordinary skill in the art would be motivated to include at least 2, 5, 6 or 7 distinct mRNAs encoding distinct HA.  Ciaramella also teach 3 different influenza A viruses with different NA proteins (H1N1, H7N9 and H10N8). [see claim 1]


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P BLUMEL whose telephone number is (571)272-4960. The examiner can normally be reached M-F 7-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 5712720867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.